                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                               §
 TEXAS PELLETS, INC. and GERMAN
                                               §
 PELLETS TEXAS, LLC,
                                               §
             Plaintiffs,                       §
                                               §
 v.                                            §
 OFFICIAL UNSECURED CREDITORS                  §
 COMMITTEE OF TEXAS PELLETS,                   §
 INC. AND GERMAN PELLETS, LLC,                 §
                                                        Case No. 2:18-cv-00178-JRG-RSP
                                               §
             Intervenor Plaintiff.             §
 GERMAN PELLETS GMBH, IPBG                     §
 PELLETS BETEILIGUNGS GMBH,                    §
 PETER LEIBOLD, ANNE LEIBOLD,                  §
 and MICHAEL LEIBOLD,                          §
                                               §
             Defendants.                       §

                                           ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Payne dated

August 28, 2019. (Dkt. No. 56.) This Report and Recommendation recommended that Anna

Leibold’s and Michael Leibold’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. No.

26) be DENIED. (Dkt. No. 56.) Anna Leibold filed an objection to the Report and

Recommendation (Dkt. No. 62), and Michael Leibold also filed an objection to the Report and

Recommendation (Dkt. No. 61).

       After reviewing the underlying briefing, the Report and Recommendation, and Anna and

Michael Leibold’s objections, the Court agrees with the reasoning provided within the Report and

Recommendation. The Report and Recommendation is therefore ADOPTED, and the objections

are both OVERRULED.




                                             1/2
So Ordered this
Sep 18, 2019




                  2/2
